Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This non-final action is the first action in response to the Application Serial 17/360,553, filed on June 28, 2021. Claims 1- 120 and the claims 141-200 have been cancelled, the claims 121-140  are pending in this application and have been rejected.

Information Disclosure Statement
An information disclosure statements (IDS) was submitted on June 28, 2021. The submission is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one processing unit configured to: receive …” in claim 139.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 139 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 139 recites the limitation “at least one processing unit configured to: receive ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “at least one processing unit …” coupled with functional language “configured to: receive …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 121 -140 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.,  a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

The claims (claim 121, and similarly claims 139 and 140) recite, “… receiving a first image of at least part of a shelf; analyzing the first image to determine a first placement of products on the at least part of the shelf; based on the first placement of products, determining a planned first adjustment to the first placement of products on the at least part of the shelf; generating first instructions to implement the planned first adjustment; receiving a second image of the at least part of the shelf captured after the first instructions were generated; analyzing the second image to determine a second placement of products on the at least part of the shelf, the second placement of products resulting from the planned first adjustment; receiving an indication of an impact of the second placement of products; determining a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being determined based on the impact; and generating second instructions to implement the planned second adjustment. … .”   The claims 121 - 140 , in view of the claim limitations, are directed to the abstract idea of  “… receiving a first image of at least part of a shelf; analyzing the first image to determine a first placement of products … ; … determining a planned first adjustment to the first placement of products …; generating first instructions to implement the planned first adjustment; receiving a second image of the at least part of the shelf …; analyzing the second image to determine a second placement of products on the at least part of the shelf, the second placement of products resulting from the planned first adjustment; receiving an indication of an impact of the second placement of products; determining a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being determined based on the impact; and generating second instructions to implement the planned second adjustment…”.

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of “… receiving a first image of at least part of a shelf; analyzing the first image to determine a first placement of products … ; … determining a planned first adjustment to the first placement of products …; generating first instructions to implement the planned first adjustment; receiving a second image of the at least part of the shelf …; analyzing the second image to determine a second placement of products on the at least part of the shelf, the second placement of products resulting from the planned first adjustment; receiving an indication of an impact of the second placement of products; determining a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being determined based on the impact; and generating second instructions to implement the planned second adjustment…”.  The claims 121-140  could all be reasonably interpreted  commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)  and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A.  In particular, the claims recite the additional elements beyond the recited abstract idea of, of the “… a non-transitory computer-readable medium including instructions that when executed by a processor cause the processor to perform a method for testing of planograms, the method comprising:”, “a first image”, “a second image ”,  in claim 121; “the mon-transitory computer-readable medium”, “a third image”, in claim 122; “the non-transitory computer-readable medium”, in claim 123, 124, 125; “the non-transitory computer-readable medium”, “an optimization algorithm”, in claim 126; “the non-transitory computer-readable medium”, “the optimization algorithm”, “a greedy algorithm”, in claim 127;  “the non-transitory computer-readable medium”, “the second image” in claim 128; “the non-transitory computer-readable medium”, in claim 129;  “the non-transitory computer-readable medium”, in claim 130, claim 131; “the non-transitory computer-readable medium”, “a pressure sensor” in claim 132, “the non-transitory computer-readable medium”, “a weight sensor”, in claim 133; ““the non-transitory computer-readable medium”, in claim 134, claim 135, claim 136, claim 137,claim 138; “A system for testing planograms, the system comprising: at least one processing unit configure to:”, “a first image”, “a second image” in claim 139; “a method for testing of planograms, the method comprising:”, “a first image”, “a second image” in claim 140; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.-See MPEP 2106.05 (f). In addition, these additional elements 


Furthermore, with respect to the receiving, generating these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application.  - See MPEP 2106.05 (g). 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea.- See MPEP 2106.05 (f),(h).

The claims itself do not reflect the improvement in technology, and thus, the claims do not recite an improvement in the functioning of the computer itself or any other field of technology or technical field.  
The claims 121-140 are rejected under 35 U.S.C. 101.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 121 -140 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Adato (US 20190236531 A1) .

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding Claims 1 -120,  (Canceled).  
  
Regarding Claim 121, (Original) 

A non-transitory computer-readable medium including instructions that when executed by a processor cause the processor to perform a method for testing of planograms, the method comprising: receiving a first image of at least part of a shelf; analyzing the first image to determine a first placement of products on the at least part of the shelf; 

Adato teaches server 153 may receive image data acquired by a device (e.g., a handheld device of a store employee 125D .i.e.,  a real-time video stream captured by the image sensor of the handheld, robotic devices with cameras, stationary image capturing devices)… the image capture(s)  the area of interest (e.g., aisle 400, or a store shelf or a specific area-of-interest),  Adato [0147] –[0150], [Figure 4A, 4B, 4C] [0484],


based on the first placement of products, determining a planned first adjustment to the first placement of products on the at least part of the shelf; generating first instructions to implement the planned first adjustment; 

Adato teaches generating first instructions to implement the planned first adjustment; Adato [484]-[0488]

Adato teaches one or more detection elements may be associated with the first area as well as the second area and/or one or more detection elements of a first type may be associated with the first area while one or more detection elements of a second type may be associated with the second area, Adato [0188] 

Adato teaches A first type of change may, for example, indicate the moving of a product from one location on the shelf to another location such that planogram compliance may be implicated.  [0195], [Fig 4A-4C]

receiving a second image of the at least part of the shelf captured after the first instructions were generated; 

Adato teaches the types of outputs that image processing unit 130 can generate may include identification of products, indicators of product quantity, indicators of planogram compliance, indicators of service-improvement events (e.g., a 

Adato teaches accordingly, method 1000 may include triggering the acquisition to determine whether restocking, reorganizing, or other intervention is required, e.g., to improve planogram compliance. Thus, method 1000 may include identifying a change in at least one characteristic associated with one or more of the first signals; and in response to the identified change, trigger a product-related task for an employee of the retail store., Adato [0217]

Adato teaches change in the situation of the first product or the removal of the first product from the original misplaced location may be detected, for example by analyzing images of the first product [0490], [0500]



analyzing the second image to determine a second placement of products on the at least part of the shelf, the second placement of products resulting from the planned first adjustment; 

Adato teaches image processing unit 130 may be configured to determine … the second product was determined not to be located in the second correct display location., Adato [0481], 



receiving an indication of an impact of the second placement of products; determining a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being determined based on the impact; 

Adato teaches the retail store is in compliance with the metric. Additionally or alternative, system 100 may determine that the first vacant space 3022 and the third vacant space are not in compliance with the metric, while the second vacant space is in compliance with the metric., Adato [0604]


and generating second instructions to implement the planned second adjustment. 

Adato teaches the generated recommendation may be automatically forwarded to retail store 4303A such that store employees can rearrange the products detected to be not in compliance with relevant planograms. For example, the generated recommendations may be provided in a similar way to what described above in relation to FIGS. 33-35., Adato [0768], [0482]- [0483]

Adato teaches the at least one aspect of planogram compliance may include product facing, and step 1025 may further include determining the product facing based on a number of products determined to be placed on a selected area of the store shelf at a front of the store shelf. Such product facing may be determined by determining a number of products along a certain length of a front edge of a store shelf and determining whether the number of products complies with, for example, a specified density of products, a specified number of products, and so forth, Adato [0215]




Regarding Claim 122, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the method further comprises: receiving a third image of the at least part of the shelf captured after the second instructions were generated; analyzing the third image to determine a third placement of products on the at least part of the shelf, the third placement of products resulting from the planned second adjustment; and receiving an indication of an impact of the third placement of products.  

Adato teaches [0485] image processing unit 130 may withhold the issuance of the user-notification associated with the second product for a time duration equal to the first period of time, by using the timer. For example, when the first identified misplaced product is a “frozen food,” and the second identified misplaced 




Regarding Claim 123, (Original) 

The non-transitory computer-readable medium of claim 122, wherein the method further comprises: using the second placement of products, the indication of the impact of the second placement of products, the third placement of products and the indication of the impact of the third placement of products to determine a desired planogram; and generating information related to the desired planogram.  

Adato teaches prioritize which misplaced product should be return to its correct location first. In some examples, delaying the user-notification associated with the second misplaced product may allow the second misplaced product event (which may be less urgent than the first misplaced product event) to be resolved naturally, without an initiated intervention, for example by a customer picking the misplaced product for purchase, by a customer returning the misplaced product to the correct display location, by an employee picking the misplaced product, by an employee returning the misplaced product to the correct display location, and so forth. … In some embodiments, user-notification associated with a second misplaced product may be permanently forgone, for example for a second misplaced product associated with a level of urgency lower than a selected threshold. In some embodiments, user-notification associated with a second misplaced product may be withheld to a more suitable time , Adato [0479], [0482], [Figure 11D]

Adato teaches returning the misplaced item (2nd placement) to the correct location (third placement).



Regarding Claim 124, (Original) 
The non-transitory computer-readable medium of claim 123, wherein the information related to the desired planogram includes a recommendation to implement the desired planogram and the method further comprises transmitting the recommendation to a store associate of a retail store in which the shelf is included.  

Adato teaches planogram compliance, for example GUI 1140 may also include a second display area 1144 for showing a summary of the planogram compliance for all the products identified in the video stream captured by output device 145C. Consistent with the present disclosure, server 135 may generate within minutes actionable tasks to improve store execution. These tasks may help employees of retail store 105 to quickly address situations that can negatively impact revenue and customer experience in the retail store 105., Adato [0231]



Regarding Claim 125, (Original) 

The non-transitory computer-readable medium of claim 123, wherein the information related to the desired planogram includes an expected impact of the desired planogram.  

Similar to claim 124  Adato [0231] and [0194]



Regarding Claim 126, (Original) 

The non-transitory computer-readable medium of claim 123, wherein determining the desired planogram includes using an optimization algorithm.  



Adato teaches a machine learning algorithm trained using training examples to recognize product types may be used to analyze the signals received by step 1005 (such as signals from pressure sensors, from light detectors, from contact sensors, and so forth) to determine product types associated with products placed on an area of a shelf (such as an area of a shelf associated with the first subset of detection elements)., Adato [0207]



Regarding Claim 127, (Original) 

The non-transitory computer-readable medium of claim 126, wherein the optimization algorithm comprises a greedy algorithm.  

Same as claim 126 , Adato [0207], [0121], [0136]



Regarding Claim 128, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the method further comprises: determining, based on the analysis of the second image, that the second placement of products reflects a failed execution of the planned first adjustment; and generating additional instructions to implement the planned first adjustment to the first placement of products.  





Regarding Claim 129, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the indication of the impact of the second placement of products is based on an analysis of sales data.  

Adato teaches the processor may automatically detect sell events based on detected actions (represented in a plurality of captured images) associated with user 120 picking up a first product type at either first shelving unit 3603 or second shelving unit 3605, and eventually proceeding to the point-of-sale area 3609, where the first product type is purchased by the user 120. Such detected actions may be determined to constitute sell events, Adato [0712], [0778]

Adato teaches point of sale and product pricing information; [0399], [0401], [0403], [0415], [0459]



Regarding Claim 130, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the indication of the impact of the second placement of products is based on an analysis of images of the at least part of the shelf.  



Adato teaches a store shelf 850 may include a plurality of detection elements 851A and 851B … based on physical contact  (or lack thereof) with the products, and or other sensors that measure one or more parameters. , Adato [Fig 4A-4C], [Figure 8B], [0196]



Regarding Claim 131, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the indication of the impact of the second placement of products is based on an analysis of input from a touch sensor positioned on the at least part of the shelf.  


Adato teaches the one or more processors may, using the first and second signals, determine that one or more products have been placed in the first area while the second area includes at least one empty area, Adato [0189]

Adato teaches a store shelf 850 may include a plurality of detection elements 851A and 851B … based on physical contact  (or lack thereof) with the products, and or other sensors that measure one or more parameters. , Adato [Fig 4A-4C], [Figure 8B], [0196] –[0199], [0160]


Adato [Fig 6B item 502] and [Figure 7A]
	



Regarding Claim 132, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the 


	Similar to claim 131 Adato [0189], [Figure 8A , 8B] and [0196] –[0199]



Regarding Claim 133, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the indication of the impact of the second placement of products is based on an analysis of input from a weight sensor connected to the at least part of the shelf.  

[Similar to claim 131],  Adato [0189], [Figure 8A , 8B] and [0196] –[0199]
[Figure 6B]



Regarding Claim 134, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the indication of the impact of the second placement of products is based on a product being at least one of returned to or taken from the at least part of the shelf.  

Adato teaches in addition to or as an alternative to determining planogram compliance, the one or more processors may detect a change in measurements from one or more detection elements. …  A first type of change may, for example, indicate the moving of a product from one location on the shelf to another location such that planogram compliance may be implicated. In such cases, it may be desired to capture an image of the product rearrangement in order to assess or reassess product planogram compliance., Adato [0195]





The non-transitory computer-readable medium of claim 121, wherein the indication of the impact of the second placement of products is based on a restocking event associated with the at least part of the shelf.  

Adato teaches moving of product from one location on the shelf to another., Adato [0195]; 

Adato teaches one aspect of planogram compliance may include a restocking rate, and step 1025 may further include determining the restocking rate based on a sensed rate at which products are added to the at least one area of the store shelf associated with the second subset of detection elements. Restocking rate may be determined, for example, by monitoring a rate at which detection element signals change as products are added to a shelf (e.g., when areas of a pressure sensitive pad change from a default value to a product-present value)., Adato [0214]



Regarding Claim 136, (Original) 

The non-transitory computer-readable medium of claim 121, wherein the indication of the impact of the second placement of products is based on a rearrangement event of the at least part of the shelf.  

Adato teaches a first type of change may indicate the removal of a product from the shelf, e.g., by an employee due to damage, by a customer to purchase, or the like. On the other hand, a second type of change may, for example, indicate the removal and replacement of a product to the same (within a margin of error) location on the shelf, e.g., by a customer to inspect the item. In cases where products are removed from a shelf, but then replaced on the shelf (e.g., within a particular time window), the system may forgo a new image capture, especially if the replaced product is detected in a location similar to or the same as its recent, original position., Adato [0195]



Regarding Claim 137,  (Original) 

The non-transitory computer-readable medium of claim 121, wherein at least one of the planned first adjustment and the planned second adjustment includes at least one of adding or removing a particular product type from the shelf.  


See above, Adato [0195]



Regarding Claim 138, (Original) 

The non-transitory computer-readable medium of claim 121, wherein at least one of the planned first adjustment and the planned second adjustment includes changing a size of a portion of the shelf dedicated to a particular product type.  

Adato teaches the characteristics of planogram compliance may include planogram compatibility. In such cases, the at least one processor may determine at least one value indicative of planogram compatibility compliance for the at least one product type, where the at least one value indicative of planogram compatibility compliance may be automatically determined by the processor through image analysis and may be associated with a structural difference between a shelf size in the at least one planogram and physical dimensions of a shelf associated with the at least one product type. For example, the system may determine from image data 4407 that a different type and size of shelving unit is being used in a retail store as compared to planogram 4401, Adato [0774]


Regarding Claim 139, (Original) 

A system for testing of planograms, the system comprising: at least one processing unit configured to: receive a first image of at least part of a shelf; -7-Application No. To be assigned Attorney Docket No. 12765.0058-00000


Adato [similar to claim 1], [0147] –[0150], [0484]

based on the first placement of products, determine a planned first adjustment to the first placement of products on the at least part of the shelf; generate first instructions to implement the planned first adjustment to the first placement of products;

Adato [0188], [0195], [Figure 4A-4C], [0488]


receive a second image of the at least part of the shelf captured after the first instructions were generated; 

Adato [0490], [0500]


analyze the second image to determine a second placement of products on the at least part of the shelf, the second placement of products resulting from the planned first adjustment; 

Adato [0481], [0483]


receive an indication of an impact of the second placement of products; determine a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being determined based on the impact; and generate second instructions to implement the planned second adjustment.  

[0214], [0482] –[0483]





A method for testing of planograms, the method comprising: receiving a first image of at least part of a shelf; analyzing the first image to determine a first placement of products on the at least part of the shelf; 

[Similar to claim 1], Adato [0147] –[0150], [0484]

based on the first placement of products, determining a planned adjustment to the first placement of products on the at least part of the shelf; generating first instructions to implement the planned first adjustment; -8-Application No. To be assigned Attorney Docket No. 12765.0058-00000

[similar to claim 1],  Adato [0188], [0195], [Figure 4A – 4C], [0488], [0490], [0500]

receiving a second image of the at least part of the shelf captured after the first instructions were generated; 

[similar to claim 1], Adato [0490], [0500]

analyzing the second image to determine a second placement of products on the at least part of the shelf, the second placement of products resulting from the planned first adjustment; 

[similar to claim 1], Adato [0481], [0483]


receiving an indication of an impact of the second placement of products;

[similar to claim 1], Adato [0482], [0483]


determining a planned second adjustment to the second placement of products on the at least part of the shelf, the planned second adjustment being determined 


[similar to claim 1],  Adato [0214], [0482]- [0483]



Regarding Claim, 141-200,  (Canceled).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nicholas (US 2018/0247324 A1) teaches location product in a first location and second location and planograms.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/D.L.L./Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623